SIMPSON, J.
This action, by the appellee against the appellant, is for damages claimed to have been suffered by the plaintiff from the bursting of a water pipe of the defendant, causing injury to the property and health of plaintiff and his family. The only assignments of error relate to the refusal of the court to give the two charges set out.
There is nothing in the pleading or evidence to indicate that any special damages were claimed because of the fact that the bursting of the pipe occurred on Christmas Eve. The trial judge charged out the second count in the complaint, and also properly charged the jury *312that they could not award “any examplary or punitive damages.”
The said charges requested and refused seem to be merely to answer the argument of counsel representing the plaintiff, and this court has frequently held that the court cannot be placed in error for the refusal to give such charges. — Barnes v. State, 134 Ala. 37, 41, 32 South. 670; White v. State, 133 Ala. 123, 127, 32 South. 139; Mitchell v. State, 129 Ala. 25, 39, 30 South. 348.
The judgment of the court is affirmed.
Dowdell, C. J., and Denson and Mayfield, JJ., concur.